Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

This Agreement is made as of this 23rd day of December, 2013, by and between
Gibraltar Industries, Inc., a Delaware corporation with offices at 3556 Lake
Shore Road, Buffalo New York (the “Company”) and Brian J. Lipke, (the
“Executive”).

RECITALS:

WHEREAS, the parties entered into a Change in Control Agreement (the “Original
Agreement”) dated July 8, 1998;

WHEREAS, in 2005 the parties amended and restated the original Agreement to
reflect new regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (such amended and restated agreement being hereinafter the “2005
Agreement”);

WHEREAS, in 2011 the parties amended and restated the 2005 Agreement to provide
that the former right of the Executive to receive certain payments upon the
occurrence of a change in control without any requirement for the Executive’s
employment to be terminated (a “single trigger” payment provision) was changed
to provide that the Executive will not have the right to receive these payments
unless his employment with the Company is terminated, either by the Company
without “Cause” or by the Executive for a “Good Reason”, during the three
(3) year period following the occurrence of the Change in Control (a “double
trigger” payment provision) (such amended and restated agreement being
hereinafter the “2011 Agreement”);

WHEREAS, the parties desire to amend and restate the 2011 Agreement to provide
that the amount which is payable to the Executive in connection with a
termination of his employment following the occurrence of a Change in Control
will be reduced from three and one-half (3.5) times the Executive’s Annual
Compensation to two and three-quarters (2.75) times the Executive’s Annual
Compensation and to eliminate the Executive’s right to receive a gross-up of any
excise taxes which may become payable with respect to any amounts the Executive
receives in connection with the occurrence of a termination of his employment
upon the occurrence of a Change in Control.

CONSIDERATION:

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the parties hereto agree to amend and restated the 2005
Agreement in its entirety as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Act” means the Securities and Exchange Act of 1934, as amended.

(b) “Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.

(c) “Aggregate Exercise Price” means: (i) in the case of options to acquire
common stock of the Company which are owned by the Executive, the total amount
of cash or immediately available funds which the Executive would be required to
pay to the Company in order to purchase all of the common stock of the Company
which, as of the date that the determination of the Aggregate Exercise Price is
to be made, the Executive is entitled to purchase under the terms of all issued,
outstanding and unexercised options to purchase common stock of the Company
which are outstanding and exercisable on the date the determination of the
Aggregate Exercise Price is to be made; and (ii) in the case of options to
acquire Successor Equity (as hereinafter defined) the total amount of cash or
immediately available funds which the Executive would be required to pay the
Successor (as hereinafter defined) in order to purchase all the Successor Equity
which, as of the date that the determination of the Aggregate Exercise Price is
to be made, the Executive is entitled to purchase under the terms of all issued,
outstanding and unexercised options to purchase Successor Equity which are
outstanding and exercisable on the date the determination of the Aggregate
Exercise Price of such options is to be made.



--------------------------------------------------------------------------------

(d) “Annual Compensation” means the sum of: (i) the amount of the annual base
salary of the Executive which is in effect during the calendar year preceding
the calendar year in which a Change in Control (as hereinafter defined) occurs;
and (ii) the highest annual bonus paid to the Executive by the Company during
the three (3) calendar year period preceding the calendar year in which a Change
in Control occurs. The amount of any compensation which the Executive has
affirmatively elected to defer his receipt of, including without limitation,
compensation deferred pursuant to any applicable 401(k) plan, any Section 125
plan, any cafeteria plan or any other deferred compensation plan maintained by
the Company, including but not limited to, the Company’s Management Stock
Purchase Plan, shall be included when calculating Annual Compensation. Annual
Compensation shall not include the value of any of stock options, restricted
stock, restricted stock units, performance shares, performance units and rights
or other equity or equity based grants.

(e) “Built In Gain” means an amount equal to: (i) the Highest Sale Price (as
hereinafter defined) determined as of the date the Change in Control occurs,
multiplied by the total number of shares of common stock of the Company which
the Executive could acquire by exercising all of the options to acquire common
stock of the Company which, as of the date the Change in Control occurs, were
issued to the Executive, outstanding and unexercised, minus (ii) the Aggregate
Exercise Price of such options.

(f) “Board” means the Board of Directors of Gibraltar Industries, Inc.

(g) “Cause” means that the Compensation Committee has determined (and provided
the Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.

(h) “Change in Control” shall be deemed to have occurred if:

(i) During any consecutive twelve-month period, any “person” or group of persons
(within the meaning of Section 13(d) of the Act, other than the Company, an
Affiliate of the Company, an employee benefit plan sponsored by the Company or
any of its Affiliates, or any one or more members of the Lipke family becomes
the “beneficial owner” (as defined in Section 13(d) of the Act) of thirty five
percent (35%) or more of the then outstanding voting stock of the Company
through a transaction or series of transactions which have not been arranged by
or consummated with the prior approval of the Board of Directors;

(ii) a majority of the members of the Board are replaced during any consecutive
twelve-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of their appointment
or election;

(iii) the Company enters into a Merger Sale Agreement; provided however, that
the entry into a Merger Sale Agreement shall only be deemed a “Change in
Control” if the Executive’s employment with the Company and all of its
Affiliates is terminated by the Company without Cause or if the Executive
resigns for Good Reason during the period beginning on the date the Merger Sale
Agreement is executed and ending on the date the Merger Sale is consummated or
the Merger Sale Agreement is terminated; or

(iv) the consummation of a Merger Sale.

(i) “Conversion Options” means, an option or options to purchase Successor
Equity in the Successor which option or options may be granted by the Successor
to the Executive and are exercisable in full, immediately following the Change
in Control for an Aggregate Exercise Price which does not exceed the Aggregate
Exercise Price of the options to purchase common stock of the Company which were
owned by the Executive on the date the Change in Control occurs and which
options, if exercised by the Executive in full, immediately following the
occurrence of a Change in Control would provide for the ownership by the
Executive of Successor Equity which, immediately following the acquisition of
such Successor Equity by the Executive, may be sold by the Executive, free of
any restrictions imposed on the sale of securities by the Securities Act of
1933, for a price which exceeds the Aggregate Exercise Price of the such options
by an amount which is not less than the amount of the Built In Gain. Nothing
contained in this Agreement shall be deemed or construed to require the
Executive to accept a grant of Conversion Options from the Successor.

(j) “Deferred Compensation” means any compensation, payable to the Executive by
the Company, receipt of which is contingent or is deferred pursuant to the terms
of any applicable 401(k) plan, Section 125 cafeteria plan or any other deferred
compensation plan maintained by the Company together with any interest or
earnings, either actually or hypothetically earned on the amount of such
compensation, including without limitation, the amount of any equity awards
under the Company’s Omnibus Plan which are paid or settled in cash.



--------------------------------------------------------------------------------

(k) “Double Trigger Event” means: (i) the termination of the Executive’s
employment by the Company and all of its Affiliates, by the Company without
Cause or by the Executive for a Good Reason if any such termination of the
Executive’s employment with the Company and its Affiliates occurs at any time
after the entry by the Company into the Merger Sale Agreement and prior to the
consummation of the Merger Sale or, if earlier, the termination of the Merger
Sale Agreement; (ii) the termination of the Executive’s employment by the
Company and all of its Affiliates by the Company, without Cause or by the
Executive for a Good Reason if any such termination of the Executive’s
employment with the Company and its Affiliates occurs at any time during the
three (3) year period following the occurrence of a Change in Control described
in Sections 1(h)(i), (ii) or (iv) occurs; or (iii) the delivery by the Company
to the Executive of written notice that the Company is electing not to renew the
Executive’s employment with the Company pursuant to the terms of the Employment
Agreement, if the date on which the Company delivers any such written notice to
the Executive occurs at any time during the three (3) year period following the
date on which a Change in Control described in Sections 1(h)(i), (ii) or
(iv) occurs;

(l) “Employment Agreement” means the employment agreement made by and between
the Executive and the Company on the date hereof, including any amendment or
restatement of such employment agreement occurring at any time after the date
hereof.

(m) “Good Reason” the Executive will have Good Reason to terminate his
employment with the Company if:

(i) the Executive’s annual base salary and/or annual or long term cash or equity
based bonus opportunity as a percentage of his base salary is reduced or any
other material compensation or benefit arrangement for the Executive is reduced
(and such reduction is unrelated to the Company’s performance);

(ii) the Executive’s duties or responsibilities are changed in a manner with the
result that the Executive’s new duties and responsibilities have: (I) been
materially increased without the Executive’s consent and without a mutually
agreeable compensating increase in compensation, including base salary and
annual and long term cash and equity incentive compensation opportunities; or
(II) been decreased or otherwise limited so as to be inconsistent with the
Executive’s position (including status, offices, title and reporting
requirements) following the Change in Control;

(iii) the Executive’s authority is: (I) materially increased, without the
Executive’s consent and without a mutually agreeable compensating increase in
compensation, including base salary and annual and long-term cash and equity
incentive compensation opportunities, of the Executive; or (II) reduced or
otherwise limited, in each case so as to be inconsistent with the authority
which accompanied the Executive’s position immediately prior to the occurrence
of a Change in Control (including status, offices, titles, and reporting
requirements);

(iv) the Company or its successor changes the location of the principal office
at which the Executive is required to perform his duties to a location which is
more than fifty (50) miles from the Company’s offices at 3556 Lake Shore Road,
Buffalo, New York; or

(v) During the period beginning on the date the Company executes a Merger Sale
Agreement and ending on the date the Merger Sale transaction is consummated, the
Company or its successor fails to offer the Executive a position after the
Change in Control which, in the determination of the Executive is substantially
the same as the position held by the Executive immediately prior to the Change
in Control.

(n) “Highest Sale Price” means: (i) with respect to the common stock of the
Company, the highest closing sale price at which common stock of the Company has
been sold, in an established securities market, during the twelve
(12) consecutive month period ending on the date as of which the determination
of the Highest Sale Price of the common stock of the Company is to be made; and
(ii) in the case of any Successor Equity, the highest closing sale price at
which such Successor Equity has been sold, in an established securities market,
during the twelve (12) consecutive month period ending on the date as of which
the determination of the Highest Sale Price of the Successor Equity is to be
determined.

(o) “Merger Sale” means the consolidation, merger, or other reorganization of
the Company, other than: (i) a consolidation, merger or reorganization of the
Company in which holders of common stock of the Company immediately prior to the
earlier of: (A) the Board of Director’s approval of such consolidation, merger
or other reorganization; or (B) the date of the stockholders meeting in which
such consolidation, merger or other reorganization is approved, continue to hold
more than eighty percent (80%) of the outstanding voting securities of the
surviving entity immediately after the consolidation, merger, or other
reorganization; and (ii) a consolidation, merger or other reorganization which
is effected pursuant to the terms of a Merger Sale Agreement which provides that
the consolidation, merger or other reorganization contemplated by the Merger
Sale Agreement will not constitute a Change in Control for purposes of this
Agreement.



--------------------------------------------------------------------------------

(p) “Merger Sale Agreement” means an agreement between the Company and any other
corporation, limited liability company or other entity which, if the
transactions contemplated by such agreement are consummated, would constitute a
Merger Sale.

(q) “Successor” means, the person, firm, corporation or other entity which, as a
result of the occurrence of a Change in Control, has succeeded, directly or
indirectly, to all or substantially all the assets, rights, properties,
liabilities and obligations of the Company.

(r) “Successor Equity” means capital stock or any other equity interest in the
Successor.

2. Term of Agreement. This Agreement shall begin on the date first set forth
above and, subject to the provisions of Section 10 below, shall remain in effect
until the earlier of: (a) the end of the sixty (60) day period beginning on the
first day following the end of the three (3) year period beginning on the date
on which a Change in Control occurs; (b) the termination of the Executive’s
employment with the Company due to his death, his Retirement (as defined in the
Employment Agreement) or his suffering of a Total and Permanent Disability (as
defined in the Employment Agreement); or (c) the termination of the Executive’s
employment for any reason prior to the occurrence of a Change in Control.

3. Obligation of the Company Upon a Change in Control. (a) Upon the occurrence,
prior to the termination of this Agreement as provided for by Section 2 above,
of any Change in Control other than a Change in Control described in
Section 1(h)(iii) above, the Executive shall be entitled to receive the
following payments and benefits from the Company:

(i) the restrictions imposed upon the sale, transfer or other conveyance of any
restricted stock held by the Executive pursuant to the terms of any restricted
stock agreement or any other plan or agreement shall terminate and cease to
exist, and such stock shall thereafter be free from all such restrictions;

(ii) any and all Deferred Compensation (except for compensation deferred by the
Executive pursuant to the terms of any 401(k) plan maintained by the Company,
which deferred compensation shall be paid in accordance with the terms of such
401(k) plan) shall be paid to the Executive in one lump sum payment within
thirty (30) days following the occurrence of the Change in Control;

(iii) any common stock of the Company which has not been issued to the Executive
under the terms of any long term equity based incentive compensation plan which
was adopted by the Board prior to the date the Change in Control occurs, but
which common stock would have been issued to the Executive under the terms of
such long term equity based incentive compensation plan if the Change in Control
had not occurred and if all periods of time required to expire prior to issuance
of such common stock have expired and if the Executive had met all applicable
performance goals established by the Board of Directors in order to receive
awards of common stock under such long term equity based incentive compensation
plan, shall, effective as of the date the Change in Control occurs, be issued to
the Executive, free and clear of all restrictions on the sale, transfer or
conveyance of such common stock;

(iv) if, following the occurrence of a Change in Control, the Company’s legal
existence continues and the proportionate number of the issued and outstanding
shares of common stock of the Company (on a fully diluted basis) which may be
purchased by the Executive after the occurrence of the Change in Control
pursuant to the exercise of his options and for a price equal to the Aggregate
Exercise Price of the Executive’s options (determined immediately prior to the
occurrence of the Change in Control), is at least equal to the proportionate
number of the issued and outstanding shares of common stock of the Company which
could have been purchased by the Executive pursuant to the exercise by the
Executive of all of his options, immediately prior to the Change in Control
(including any shares of the Company’s common stock which may be acquired by the
Executive as a result of adjustments made after the occurrence of a Change in
Control to the terms of the options which the Executive held prior to the
occurrence of the Change in Control, which adjustments provide the Executive the
right to acquire more shares of the Company’s common stock for the same
Aggregate Exercise Price and shares of the Company’s common stock which may be
acquired by the Executive pursuant to the exercise of additional options granted
to the Executive immediately following the Change in Control which are
immediately exercisable in full), then, all options to purchase the Company’s
common stock which were granted to the Executive prior to the occurrence of the
Change in Control shall immediately become fully exercisable by the Executive;



--------------------------------------------------------------------------------

(v) if, following the occurrence of a Change in Control: (i) the Company’s legal
existence continues but the number of shares of common stock of the Company
which the Executive is entitled to purchase pursuant to the exercise of all
options to purchase the Company’s common stock which are owned by the Executive
immediately following the Change in Control for a price which is not more than
the Aggregate Exercise Price of his unexercised options immediately prior to the
occurrence of the Change in Control, is not, on a fully diluted basis, at least
equal to the same proportion, on a fully diluted basis, of the issued and
outstanding shares of common stock of the Company which could have been
purchased by the Executive pursuant to the exercise of all of his options
immediately prior to the occurrence of the Change in Control; or (ii) the common
stock of the Company is no longer listed for trading on an established
securities market and the Successor has not, effective as of the date the Change
in Control occurs, offered to grant Conversion Options to the Executive in lieu
of the options of the Executive to purchase common stock of the Company; or
(iii) the common stock of the Company is no longer listed for trading on an
established securities market and the Successor has offered to grant Conversion
Options to the Executive effective as of the date the Change in Control occurs
(in lieu of the Executive’s options to purchase common stock of the Company) but
the Executive has elected not to accept such grant of Conversion Options; then
(iv) the Executive shall be paid, in one lump sum payment not later than 90 days
following the occurrence of the Change in Control, the amount of the Built In
Gain on the options to purchase common stock of the Company which were issued to
the Executive and outstanding and unexercised on the date the Change in Control
occurs and, thereafter, all such options shall be cancelled and shall for all
purposes be deemed and construed to be null and void; and

(vi) to the extent not otherwise provided above, any equity based incentive
compensation award, including but not limited to options and stock appreciation
rights, shall vest and become fully exercisable.

(b) Upon the occurrence of a Change in Control described in Section 1(h)(iii)
above, the Executive (or, if applicable, his beneficiary or estate), shall be
entitled to receive the payments described in Section 3(a) above; provided that
except as provided by Section 18 hereof: (i) the date on which such payments and
benefits are provided to the Executive shall not be later than the end of the
thirty (30) day period beginning on the date on which the Change in Control
described in Section 1(h)(iii) above occurs; and (ii) each payment and/or
provision to the Executive of each of the payments and benefits described in
Section 3(a) above shall be deemed to be a separate payment for purposes of the
short term deferral rules of Section 409A of the Code.

4. Obligations of the Company Upon a Double Trigger Event. If a Double Trigger
Event occurs, in addition to the payments and benefits which the Executive is
entitled to pursuant to Section 3(a) above, the Company shall pay to the
Executive in one lump sum payment, any bonuses accrued for but not yet paid to
the Executive for the fiscal year of the Company ending immediately prior to the
date a Double Trigger Event occurs and within ten (10) days following the
termination of the Executive’s employment, the Executive shall be paid the
amount, if any, of the regularly scheduled installments of his annual base
salary which were due to be paid for the period ending with the date the
termination of the Executive’s employment is effective, to the extent that such
payments are unpaid as of the end of such ten (10) day period. In addition,
except as otherwise provided by Section 18 hereof:

(a) The Company shall pay the Executive in one lump sum payment, no later than
the end of the thirty (30) day period beginning on the date the Double Trigger
Event occurs, an amount equal to the sum of: (i) the Executive’s accrued and
unpaid vacation pay determined as of the date the termination of the Executive’s
employment is effective or the date the Executive receives written notice from
the Company that the Company is electing not to renew the Executive’s
employment; and (ii) an amount equal to: (A) two and three-quarters (2.75);
multiplied by (B) the Executive’s Annual Compensation determined as of the date
of the Executive’s employment is terminated.

(b) The Company shall take such action as may be necessary to provide that
beginning on the first day following the date on which the Executive’s
employment is terminated, the Executive shall be entitled, subject to the
provisions of this Section 4(b), to continue to participate in the group medical
insurance plans which are available to exempt salaried employees employed by the
Company at the Company’s Buffalo, New York corporate offices, determined as of
the day immediately preceding the date the Executive’s employment is terminated,
for the remainder of the Executive’s life; and the Executive’s spouse shall be
entitled, subject to the provisions of this Section 4(b), to continue to
participate in the group medical insurance plans which are available to exempt
salaried employees employed at the Company’s Buffalo, New York corporate
offices, determined as of the day immediately preceding the date the Executive’s
employment is terminated, for the remainder of her life. Notwithstanding the
foregoing, the Company shall have no obligation to permit the Executive and his
spouse to participate in such group medical insurance plans unless the Executive
pays to the Company, on a monthly basis, the employee portion of any costs
associated with the maintenance and provision of such benefits by the Company to
exempt salaried employees of the Company’s Buffalo, New York corporate offices
as in effect on the day immediately preceding the date the Executive’s
employment is terminated.



--------------------------------------------------------------------------------

(c) If the Executive’s options to purchase common stock of the Company have not
been cancelled as provided for in Section 3(a)(v) above, to the extent that the
Executive has any unexercised options to purchase common stock of the Company,
which options are exercisable at the time the Executive’s employment with the
Company is terminated, the Company shall pay to the Executive in one lump sum
payment within thirty (30) days following the date the Executive’s employment
with the Company is terminated, an amount equal to: (i) the Highest Sale Price
of the common stock of the Company determined as of the date the Executive’s
employment with the Company is terminated; multiplied by (ii) the aggregate
number of shares of Common Stock of the Company which the Executive is entitled
to purchase pursuant to the terms of all options to purchase any common stock of
the Company which are owned by the Executive and exercisable on the date the
Executive’s employment with the Company is terminated; minus (iii) the Aggregate
Exercise Price of the issued and outstanding unexercised options to purchase
common stock of the Company which are owned by the Executive as of the date the
Executive’s employment with the Company is terminated to the extent that such
options are exercisable as of such date.

(d) If the Executive has elected to accept a grant of Conversion Options from
the Successor and, at the time that the Executive’s employment with the Company
is terminated, the Executive owns Conversion Options or any other options to
acquire any Successor Equity which are exercisable at the time the Executive’s
employment with the Company is terminated, but any such Conversion Options and
other options to purchase Successor Equity have not been exercised by the
Executive, the Successor shall pay to the Executive in one lump sum payment
within thirty (30) days following the date the Executive’s employment with the
Company is terminated, an amount equal to: (i) the Highest Sale Price,
determined as of the date the Executive’s employment with the Company is
terminated, of each unit of Successor Equity which could be acquired by the
Executive upon the exercise of all outstanding Conversion Options and other
options to purchase Successor Equity on the date the Executive’s employment with
the Company is terminated; multiplied by (ii) the aggregate number of units of
Successor Equity which the Executive is entitled to purchase pursuant to the
terms of all options to purchase Successor Equity which are owned by the
Executive and exercisable on the date the Change in Control occurs; minus
(iii) the Aggregate Exercise Price of all issued and outstanding unexercised
Conversion Options and other options to purchase Successor Equity which were
owned by the Executive and exercisable as of the date the Executive’s employment
with the Company is terminated.

(e) With respect to any equity based incentive compensation awards received by
the Executive from the Company or a Successor after the occurrence of a Change
in Control and prior to the occurrence of a Double Trigger Event and with
respect to any Deferred Compensation which the Executive may become entitled to
receive from the Company or a Successor for the period of time after the
occurrence of a Change in Control and prior to the occurrence of a Double
Trigger Event:

(i) if and to the extent that the Executive receives any equity based incentive
compensation awards which are settled in common stock of the Company or a
Successor after the occurrence of a Change in Control, upon the occurrence of
the Double Trigger Event, the Executive’s rights to receive any such common
stock pursuant to any such equity based incentive compensation shall be fully
vested and, in the case of equity based incentive compensation awards other than
options, the shares of common stock which the Executive would be entitled to
receive if the performance required for payment of any such equity based
incentive compensation was at the targeted level shall be issued to the
Executive;

(ii) if and to the extent that the Executive receives any equity based incentive
compensation awards which are settled by the payment of cash or cash equivalents
to the Executive after the occurrence of a Change in Control, upon the
occurrence of the Double Trigger Event, such equity based incentive compensation
shall be deemed to be fully vested and the Company shall pay to the Executive,
in one lump sum payment, the full amount of the cash or cash equivalents which
the Executive would be entitled to receive in connection with such equity based
incentive compensation awards if the performance required for payment of any
such equity based incentive compensation was at the targeted level; and

(iii) if the Executive is entitled to payment of any Deferred Compensation with
respect to the period beginning on the first day following the occurrence of a
Change in Control, upon the occurrence of the Double Trigger Event, the Company
shall pay the Executive, in one lump sum payment, all such Deferred Compensation
except for Deferred Compensation payable pursuant to any tax qualified profit
sharing or 401(k) plan established under Section 401(a) of the Code, which
Deferred Compensation shall be paid as required by the terms of such tax
qualified plan.



--------------------------------------------------------------------------------

5. Effect on Terms and Conditions of Employment. The Executive hereby
acknowledges and agrees that, except as otherwise specifically set forth in this
Agreement, the terms of this Agreement shall not be deemed or construed to
modify, alter or otherwise amend the terms and conditions of the employment
relationship between the Executive and the Company as it now exists or as it may
exist in the future. Accordingly, the Executive hereby agrees that nothing
contained in this Agreement shall be deemed or construed to entitle the
Executive to remain in the employment of the Company and that nothing contained
in this Agreement shall be deemed or construed to limit or otherwise restrict
any rights which the Company now has or in the future have to terminate the
employment of the Executive. The Company hereby acknowledges and agrees that,
except as otherwise specifically set forth in this Agreement, nothing in this
Agreement shall be deemed or construed to modify, alter, amend, limit or
restrict, in any way, any rights which the Executive may now or in the future
have to payment of any compensation or benefits from the Company or any employee
plan, program or arrangement maintained by the Company and which the Executive
is a participant in.

6. Confidentiality. During the period of the Executive’s employment by the
Company or any Successor, the Executive shall not, except as may be required in
connection with the performance by the Executive of the duties of his employment
with the Company or the Successor, disclose to any person, firm, corporation or
other entity, any information concerning matters affecting or relating to the
services, marketing, long range plans, financial strategies or other business of
the Company or, if applicable, the Successor, or any of their respective
customers so long as such information is not generally available to the public
other than as a result of disclosure by the Executive or any other third party
which is prohibited from disclosing such information by a contractual or
fiduciary obligation.

7. Settlement of Disputes; Arbitration. If there has been a Change in Control
and any dispute arises between the Executive and the Company as to the validity,
enforceability, and/or interpretation of any right or benefit afforded by this
Agreement such dispute shall be resolved by binding arbitration proceedings in
accordance with the rules of the American Arbitration Association. The
arbitrators shall presume that the rights and/or benefits afforded by this
Agreement that are in dispute are valid and enforceable and that the Executive
is entitled to such rights and/or benefits. The Company shall be precluded from
asserting that such rights and/or benefits are not valid, binding, and
enforceable and shall stipulate before such arbitrators that the Company is
bound by all the provisions of this Agreement. The burden of overcoming by clear
and convincing evidence the presumption that the Executive is entitled to such
rights and/or benefits shall be on the Company. Punitive damages shall not be
awarded. The results of any arbitration shall be conclusive on both parties and
shall not be subject to judicial interference or review on any ground
whatsoever, including without limitation any claim that the Company was
wrongfully induced to enter into this Agreement to arbitrate such a dispute. The
Company shall pay or reimburse the Executive for legal fees and expenses
incurred as a result of any dispute resolution process entered into by the
Executive to enforce this Agreement.

8. Litigation Expenses. In the event that any dispute shall arise under this
Agreement between the Executive and the Company, the Company shall be
responsible for the payment of all reasonable expenses of all parties to such
dispute, including reasonable attorney fees, regardless of the outcome thereof.

9. Survival of Certain Obligations. Notwithstanding anything to the contrary
contained in Section 2 above, if a Change in Control occurs and, prior to the
first anniversary of the Change in Control, the Executive becomes entitled to
payment of any amount or provision of any benefits provided for by Sections 3,
4, or 7 above, the Company’s obligation to pay the Executive any such amounts or
provide the Executive any such benefits shall survive until all such amounts and
benefits have been paid or provided to the Executive.

10. Entire Agreement. This Agreement contains the entire understanding between
the Company and the Executive with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings, written or oral,
relating to the subject matter hereof, including, but not limited to, the 2005
Agreement and the 2011 Agreement. No provisions of this Agreement may be amended
or modified orally, and no provision hereof may be waived, except in writing
signed by both the parties hereto.

11. Assignment. This Agreement may not be assigned by either party hereto except
with the written consent of the other.



--------------------------------------------------------------------------------

12. Successors, Binding Effect. (a) This Agreement shall be binding upon and
inure to the benefit of the personal representatives and successors in interest
of the Executive. In addition, this Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, amalgamation or
otherwise) to all or substantially all of the business and/or assets of the
Company. The Company expressly agrees that it shall have no right, power or
authority to consummate any sale of all or substantially all the business and/or
assets of the Company or to consummate any merger, consolidation or other
transaction as a result of which all or substantially all the business and/or
assets of the Company are not owned by the Company or any of its direct or
indirect wholly owned subsidiaries unless the party that will own all or
substantially all the business and/or assets of the Company following the
consummation of such transaction executes and delivers an agreement with the
Company expressly providing for the assumption by such party of all of the
Company’s obligations under this Agreement; provided that, notwithstanding the
foregoing, no such agreement shall be necessary to make the obligations of the
Company under the terms of this Agreement binding on such successor to the
business and/or assets of the Company.

(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors and administrators. If
Executive dies while any amount is still payable to him hereunder, all such
amounts shall paid in accordance with the terms of this Agreement to the
Executive’s personal representative or the executor or administrator of the
Executive’s estate within ten (10) days from the date such personal
representative, executor or administrator is appointed. In addition, the
obligation of the Company or, if applicable, the Successor to pay to the
Executive the amounts required to be paid under the terms of this Agreement
shall not be released, discharged or otherwise affected by any disability which
may be suffered by the Executive after he becomes entitled to payment of any
amounts which he is entitled to be paid pursuant to the terms of this Agreement.

13. Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed wholly within such State except with respect to the internal affairs
of the Company and its stockholders, which shall be governed by the General
Company Law of the State of Delaware.

14. Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, by certified mail or registered mail postage
prepaid, addressed to the Executive at the address first above written or if to
the Company, at its address set forth above, with a copy to the attention of
Gerald S. Lippes, 665 Main St., Buffalo, NY 14203. From time to time, any party
hereto may designate by written notice any other address or party to which such
notice or communication or copies thereof shall be sent.

15. Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

16. Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.

17. 409A Savings Clause. If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
Treasury regulations promulgated thereunder, such provisions shall, to the
maximum extent possible, be construed and interpreted in a manner which will
cause such provisions to be implemented in a manner which complies with the
applicable requirements of Section 409A and the Treasury regulations promulgated
thereunder so as to avoid subjecting the Executive to taxation under
Section 409A(a)(i)(A) of the Code. If any payment provided for by this Agreement
could, as a result of the period of time within which such payment is required
to be made, be paid to the Executive in one of two consecutive taxable years of
the Executive, the Executive shall have no right to determine the taxable year
in which such payment is made. In addition, if at the time a Change in Control
defined in Section 1(h)(iii) occurs or at the time a Double Trigger Event
occurs, the common stock of the Company or, if applicable, the Successor is
publicly traded on an established securities market, the amounts required to be
paid to the Executive pursuant to Section 3(b) and Sections 4(a), (c), (d) and
(e) hereof shall be paid to the Executive (or in the case of the Executive’s
death, to the personal representative of the Executive’s estate) on the first
business day following the earlier of: (a) the date of the Executive’s death;
and (b) the end of the six (6) month period which begins on the first day
following: (i) the date the Change in Control identified in Section 1(b)(iii)
occurs; or (ii) the date the Double Trigger Event occurs, whichever the case may
be.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Change in Control Agreement
to be executed as of the day and year first above written.

 

/s/ Brian J. Lipke

Brian J. Lipke GIBRALTAR INDUSTRIES, INC. By:  

/s/ Paul M. Murray

  Paul M. Murray   Senior Vice President of Human Resources and Organizational
Development